Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 2, 4, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oomura et al. (US20160122882).
2.	Regarding claims 1, 2, 4, 8, Oomura teaches a method for conditioning at least one process gas which is supplied to at least one electrochemical converter (see Fig. below), the method including the following steps: humidifying the at least one process gas by a humidifying agent, characterized in that water in a supercritical state is used as the humidifying agent (see Fig. below).

    PNG
    media_image1.png
    551
    833
    media_image1.png
    Greyscale


3.	Claims 6, 7, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumizu et al. (US20160036076).
4.	Regarding claims 6, 7, 12 and 13, Fukumizu teaches an energy conversion unit (see Fig. below) for generating electrical energy from a hydrogen-containing first process gas and an oxygen-containing second process gas in at least one fuel cell, the energy conversion unit comprising: a first process gas supply configured and arranged to supply the first process gas to the at least one fuel cell; and a second process gas supply configured and arranged to supply the second process gas (see Fig. below).

    PNG
    media_image2.png
    629
    955
    media_image2.png
    Greyscale

5.	Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wootton et al. (US20070214721).
6.	Regarding claims 1, 2, and 4, Wootton teaches a method for conditioning at least one process gas which is supplied to at least one electrochemical converter (supercritical water reformer (SCWR 50 as apparatus) may be placed at an existing service station where it can obtain hydrocarbon fuel from the existing service station's tanks which it reforms into hydrogen to provide to fuel cell vehicles (as energy converter) [0050]), the method including the following steps: humidifying the at least one process gas by a humidifying agent, characterized in that water in a supercritical state is used as the humidifying agent (supercritical water to convert hydrocarbons, particularly hydrocarbon fuels such as diesel fuel, jet fuel, or gasoline, into carbonaceous gases and hydrogen. The synthesis gas stream generated by the fuel reforming reaction can then be further refined to increase hydrogen content, and the resultant hydrogen can be utilized to power fuel cells, abstract).
7.	It is inherent that Wootton’s supercritical water inherently meets the specific enthalpy recited in claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3, 5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oomura et al. (US20160122882) as applied to claim 1 in view of Fukumizu et al. (US20160036076).
9.	Regarding claims 3, 5, and 9-11, the complete discussion of Oomura as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claims 3, 5, and 9-11.
10.	Fukumizu teaches a humifying unit including an injector (see Fig. below) for the benefit of a method of operating a fuel cell system which makes it possible to simply and economically remove impurity ions, and reliably maintain the desired power generation performance [0012].

    PNG
    media_image3.png
    534
    853
    media_image3.png
    Greyscale

11.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Oomura with Fukumizu’s teachings of a humifying unit including an injector for the benefit of operating a fuel cell system which makes it possible to simply and economically remove impurity ions, and reliably maintain the desired power generation performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLATUNJI A GODO/Primary Examiner, Art Unit 1722